Citation Nr: 1328708	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & H.P.


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2013 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  Exposure to acoustic trauma during service has been conceded.

The Board notes that in a January 2012 rating decision, the Veteran was granted service connection for bilateral hearing loss.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  To date, no medical opinion has been obtained regarding the possible relationship between the Veteran's hearing loss and tinnitus.  Therefore, an addendum opinion should be obtained regarding whether the Veteran's service-connected bilateral hearing loss caused or aggravates his tinnitus.  

In addition, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Return the claims file and a copy of this Remand to the VA examiner who offered the June 2012 VA opinion.  If the June 2012 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his tinnitus.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his tinnitus, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's tinnitus is proximately due to or aggravated (an increase in severity beyond natural progression) by his bilateral hearing loss?

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



